 RILEY AERONAUTICS CORP.495RileyAeronautics Corporation,Riley InternationalCorporation,and their Agent,JackM. Riley,PresidentandDonald A. DepewandFred Lee, Jr.andWallace J. NelsonandSigmund R.NiedandHomerD.Sapp.Cases12-CA-3055-I,12-CA-3055-2, 12-CA-3055-3, 12-CA-3055-4, and12-CA-3055-5September 18, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 9, 1965, the National Labor RelationsBoard issued a Decision and Order in theabove-entitled proceeding,'finding,inter alia.thatthe Respondent,Riley Aeronautics Corporation, haddiscriminatorily discharged Donald A. Depew, FredLee, Jr..Wallace J. Nelson,Sigmund R.Nied, andHomer D.Sapp, in violation of Section 8(a)(3) and(1)of the National Labor Relations Act, asamended.and directing that Respondent make anoffer of immediate and lull reinstatement to thesediscriminatecstotheirformerorsubstantiallyequivalent positions and to make them whole forany loss of earnings suffered by reason of thediscrimination against them.On June 28,1967, theBoard'sOrder was enforced by the United StatesCourt of Appeals for the Fifth Circuit.'A backpav specification and notice of hearing andan amended backpay specification and notice ofhearing were issued by the Regional Director ofRegion 12. and pursuant thereto a hearing was heldFebruary18through20,1969,beforeTrialExaminer Samuel M.Singer for determination ofthe amounts of backpay due to the above-nameddiscriminatees,andRespondents liability for thebackpay.On May 23, 1969, the Trial Examiner issued theattached Supplemental Decision. in which he foundthat the discriminatees were entitled to the amountsof backpay therein set forth; that the Board reservethe right to modify the backpay and reinstatementprovisions set forth therein if such modificationsbecame necessary by a change of circumstances; andthat the General Counsel'sclaimthat Jack M. Rileyispersonally liable for the backpay due thediscriminatees be dismissed.Thereafter,the GeneralCounselfiledexceptionstotheSupplementalDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panelThe Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed.The rulings are'154 NLRB 360'N L R B,RileyAeronautics Corporation,337 F.2d 557hereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Supplemental Decision, the exceptionsandbrief,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents.RileyAeronauticsCorporationandRileyInternationalCorporation,FortLauderdale.Florida,theirofficers,agents,successors,andassigns,shallpay to each discriminatee as netbackpay the amounts set forth as the amountsdetermined to be due by the Trial Examiner in hisattached Supplemental Decision.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMMLNT OF THE CASESAMUEL M.SINGER,Trial Examiner-This is a proceedingon backpay specifications issuedby theNational LaborRelationsBoard'sRegionalDirector forRegion 12,pursuant to Section 102 52,et seq .of the Board's Rulesand RegulationsThe purpose of the proceeding is todetermine: (a) the amount of backpay,if any, due to fiveemployeeswhom the Board found were unlawfullydischarged.and (b)Respondents'responsibility for thebackpay.The Board'sOrder, dated August 9, 1965,adopting Trial Examiner Arthur E. Reyman's DecisiondatedMay 12, 1965(154 NLRB 360), was enforced onJune 28, 1967,by a decree of the Court of Appeals for theHith Circuit(337 1-.2d 557).The hearing on the backpay specifications was heldbelore me in Miami,Florida, on February 18 through 20,1969.Only one of the three Respondents.Jack M. Riley,appeared.'A brief was received from General Counsel anda "memorandum"from Respondent Jack M. Riley.Upon the entire record'and from my observation of thewitnesses,Imake the followingFINDINGS AND CONCLUSIONSI.BACKGROUND: THE ISSUESThe Board found that on October 26, 1964, RileyAeronauticsCorporation (hereafter calledAeronautics)discriminatorily discharged five employees for the purposeof discouraging their union activities. The Board's OrderdirectsAeronautics, "its officers, agents, successors, andassigns," to offer reinstatement to the five discriminateesto their former or substantially equivalent positions and tomake them whole for any loss of earnings they may have'AttorneyJenkins, whoappeared for Mr Riley,represented all threeRespondents prior to the hearing(he filed answers to thebackpayspecifications for the two corporations as well as the individual) At thehearing, Jenkins statedthat "therewas no point in making any defense inthismatterfor the corporations because theyare both defunu as far as Ican tell "'Transcript corrected by my orderon noticedated May 2, 1969178 NLRB No.76 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of the discriminationagainstthem. Inthe backpay specifications, issued on August 23, 1968. theRegionalDirectorallegedthatRespondentRileyInternational Corporation (hereafter called International),"as successor to, and/or alter ego of Aeronautics, isresponsible with Aeronautics and Jack MRiley, jointlyand severally, for remedying the unfair labor practices ofAeronautics."' In customary fashion, the specifications setout, by calendar quarters, the gross backpay allegedly dueeach employee, the formulae used in determining theamounts, the expenses for which compensation is claimed,the discriminatees' interim earnings. and the net backpayallegedly due them.Prior to the hearing. General Counsel filed motions tostrike Respondents' answers (or portions thereof) and forsummary judgment on all or portions of the issues, basedupon Respondents' failure to respond as required to thebackpay specifications. On the other hand, RespondentsInternationalandRiley filedmotions to dismiss thebackpay specifications insofar as they were concerned. onthe ground that they were not parties to the unfair laborpracticeproceedingBy orders dated October 22 andNovember 18, 1968, Trial Examiner CharlesWSchneider (a) granted in part and denied in part GeneralCounsel's motion for summary judgment, and (b) denied,without prejudice to renewal at the hearing, the motionsof International andRiley to dismiss the backpayspecificationsTrialExaminerSchneider'srulingsprecluded litigation of the allegations in the backpayspecifications as to the reasonableness of the formulaeused by the Regional Director in determining claimedbackpav and the accuracy of certain computations made.Respondents were permitted to litigate (a) tact questionssuch as the true amount of the discriminatees' interimearnings, expense items. willful loss (if any) of wages, etc ,and. (b) responsibility of International and Riley forremedying the unfair labor practices. At the hearingbeforeme,themajorquestionlitigatedwas theresponsibility issue. Since the disposition of this issue hasa material bearing on the extent and amount of backpavdue the claimants, it will be treated first.'11.RESPONI)I-NTS' RI SPONSIBI I iTY FOR REMEDYINGTHE LNFAIR LABOR PRA('T1CFS5A. Aeronautics1. Its operations and interrelationship with otherRiley enterprisesAlthoughAeronautics' responsibility to remedy theunfair labor practices is unquestioned (the discriminateeswere on its payroll when discharged), a description of itsoperations and relationship to International and Riley isessential to determining the issue of International's andRiley's obligations respecting the remedy'Unless otherwise indicated,Jack M Riley will hereafter be referred toas RileyOnly Riley and four of the five discriminatees(made available byGeneral Counsel)testified at the hearingOne of the live (Lee)no longerresides in the Miami area(the locale of the unfair labor practices),havingmoved to Kansas General Counsel produced and made available forRespondents inspection materials on the basis of which Lee's (and theother discriminatees')earnings were arrived at (e g,social security andemployer reports)'Practically all (if not all)the evidence on the responsibility issue consistsof testimony and documentary evidence supplied by RileyAeronautics, founded by Riley in 1961 or 1962, wasengaged in thebusinessof general repair, modification,and maintenance of aircraft until July 1967.° It sometimesalso refurbished and sold used aircraft, rented out aircraft,and supplied gas and oil services at the Executive Airport(inFort Lauderdale, Florida) where it was located prior toJuly 1967.' Occasionally it farmed out work. ProductsAeronautics worked on before July 1967 included Doveconversions, rocket conversions, turbochargers producedby another Riley owned company (Ralay Corporation,infra),and the Dellaviland Heron.RileywasAeronautics'presidentand controllingstockholder.Althoughowningonly10percentofAeronautics stock directly, he owned over S0 percent ofthe stock of Riley (Kelly) Aircraft, Inc. (a Bahamascorporationdoing businessin the United States as RileyAircraft, Inc-hereafter referred to as Bahamas) which, inturn, owned about three-fourths of Aeronautics stock.'Riley was president of Bahamas as well as of Aeronautics.Bahamas acquired its interest in Aeronautics several yearsago, apparently before commission of the unfair laborpracticesbyAeronautics in 1964 In order "to getadditional dollars into the [Aeronautics] manufacturing,"Riley at that time "segregated" its manufacturing fromsales operations- i.e.,Aeronautics took over Bahamas'"rights and supplemental type certificates and work andinvestment" and Bahamas "in turntook over the salesrights [on Aeronautics] on a commission basis." As partofthistransaction,Bahamasreceived"aboutthree-fourths" of Aeronautics stock, the remaining quarterbeing sold to other subscribers It is clear, however, thatat times Aeronautics continued to handle its own sales.Contracts to be performed by Aeronautics were usuallymade directly between Aeronautics and the purchaser ofthe product or service,' but some were executed withBahamas which in turn passed them on to Aeronautics.As president and controlling stockholder, Riley had"the final say" on Aeronautics operations.He waschairman of its board of directors Although his "primefunctionwas sales and finance." Riley exercised lullauthority over his managers, having "release[d]" severalof them when circumstances dictated it. He also had finalcontrol over labor policyRileyalsohad a controlling interest inRajayCorporation(aCaliforniaCompanywithwhichAeronautics did business), holding about 69 percent of itsstock.10Prior to July 1967 Rajay designed, engineered.andbuiltturbochargersBahamas,andsometimesAeronautics,handledsale,forRajayInaddition,Aeronautics "at times would work on some turbochargersystems for Ralay." Rajay did not do any modificationwork, although it owned supplemental certificates, someof which it transferred to Aeronautics." Riley testifiedthatwhileRajay "was making money" prior to July1967.Aeronautics did not.Riley still ownes Rajay, but,as hereafter indicated _(section (f, 2), he recently sold its""Modification"work means work performed pursuant to certificates (orsupplemental type (ertificates) issued by the Federal Aviation Agencyauthorizing the certificate holder to perform particular work'Aeronautics initially operated at the International Airport in BrowardCounty, Florida'Riley testified that about10 individualsowned "possibly" 20 percent ofthe remaining Aeronautics stock'Aeronautics procured its business through advertisements in tradejournals, direct mail, and personal contact with corporations or privateowners of aircraft"At one point Riley testified,"Iown Raiay Corporation"without anyqualification"These certificates(which as previously noted were issued by a RILEY AERONAUTICS CORP.497"turbochargingmanufacturing function" to Tex StarCorporation,withRajay apparently retainingroyaltyrights.'22. Sale of AeronauticsAs noted, Riley testified that Aeronautics "nevermade" money. He claimed that all of its income wasbeing used to meet payroll andbusinessexpenses; that helent itmoney personally or through Bahamas (which hecontrolled) to keep it going; that he lost his entireinvestment in Aeronautics-aggregating $500,000 over theyears (1961-1967); and that Aeronautics had a $2.5 to S3millionoutstanding indebtedness in July 1967-S500.000owed Riley and $2 5 million to Associates DiscountCorporation on a loan which he personally endorsed.However, he also indicated that at one time Bahamasowed Aeronautics $750,000 which Aeronautics never gotback;" and that an account receivable in the amount ofS201,000wasdueAeronauticsfromRajay(thenadmittedly "making money"), but that he (Riley) couldnot tell whether it was "ever realized" by Aeronautics.On July 6, 1967, Riley "individually"y and as presidentofAeronauticsexecutedanagreementwithHomeBuildersAcceptanceCorporation(HBAC) wherebyAeronautics agreed to sell to HBACits assets(machineryand equipment, tools, fixtures, aircraft, a turbocharger,automobiles, etc.), supplemental certificates (onRileyHeron, Riley Dove. etc.), and "corporate goodwill."" Asconsideration,HBAC agreed to deliver HBAC capitalstock (1,447,051 shares) to Aeronautics. half of it to beheld in escrow by two individuals (Meriwether and Wade)to secure payment of outstanding Aeronautics obligations.The sales contract referred to another agreement by whichRiley was to have obtained from Associates Discount(Aeronautics' chief creditor) (1) a moratorium on RileyandAeronautics obligations for 6 months, and (2) anagreement canceling the entire $2.5 million indebtednesstoAssociates Discount upon payment of $400,000 within6months from June 26, 1967.15 Finally, the July 6contract provided that financial management in the newenterprise(HBAC) "be placed in the hands" ofMeriwether and Wade and that Riley remain a full-timeemployee of HBAC (and its successors and assigns) for 4yearsOptions to acquire HBAC stock at specified priceswithin 5 years were accorded Meriwether,Wade, andthreeothers,includingRichardPrigmore (HBAC'spresident).The above sales contract was finalized by a deedrecorded on July 21, 1967, by which Aeronautics conveyedgovernmentalagency to authorize particularaircraftwork)weretransferrable and could besold at a fixed price"rhe record indicates that prior to July1967 Riley hadinterests in otherenterprisesin the aircraftbusiness,includinga facilityat Sebring,Flonda,which worked on turboprop Dove modifications,but this facility operatedforonly 1-1/2 years,Rileywas notsurewhetheritwas owned byAeronauticsor Riley AircraftEngineering(a corporation owned 50 percentby Riley) whichis no longer functioningRiley also hadan interest in AirComponents,a corporation ownedbyAeronauticswhich manufacturedmodification kits"AccordingtoRiley,Bahamas(likeAeronautics)never made moneyand at one time "carried forward" an$800,000 loss"While certainitems(equipment,tools, supplemental certificates, etc.)were to befree and clear of encumbrances,aircraftand othervehicles weretaken subject to "present liens and encumbrances ""Accordingto the agreement,Rileywas also to cancel Aeronautics'indebtednessto Riley, except for the $400,000 he wasto pay toAssociatesDiscounttoHBAC (already known as International)." by separateinstruments, "any and all its machinery and equipment,tools, furniture and fixtures ... including but not limitedto the items described on ... attached 44 pages"; tooling,dies, jigs, templates; parts, components, supplies, andother inventory;aircraftandmotor vehicles; lease,buildings,and improvements;and"anyandallSupplemental Type Certificates."Riley testified thatHBAC (a Colorado corporation)was a mortgage and loan company, not theretoforeengaged in the aircraft business: that although it had 100to 300 stockholders, it was nothing more than "a shell,"raisingmoney through the sale of stock to the public; andthat in consummating the sale, HBAC parted withthree-quarters of its issued stock, a quarter still remainingamong stockholders other than Aeronautics. Although hecould place no money value on the acquired HBAC stock,he stated that "the purpose of the transaction was to tryto salvage something for Riley Aeronautics' stockholdersand creditors by making . . : possible for ... some outsidefunds in the way of stock investments and loans [-] whichRileyAeronautics because of its defunct position couldnot accomplish." No cash money was involved in thetransfer.Apparently, according to Riley, Aeronautics'accountsreceivableswerenot transferred," nor itsaccounts payable. Further, according to Riley, HBAC didnot assume Aeronautics' S2.5 million debt to AssociatesDiscount. Riley testified that although in his July 6, 1967,agreement withHBAC(supra)he agreed to obtaincancellationof that debt on paying $400,000 to thiscreditor,1s he was unable to make more than $100.000payment and, hence, that Aeronautics' debt (and his ownsince he personally endorsed the original note) "reverted"back to $2 million.B. International1. Initial operationsAs previously noted (footnote 16), soon after acquiringAeronautics'assetsHBAC assumed the name RileyInternationalCorporation (International). International,asAeronautics,operatedintheaircraftindustryassemblingandmanufacturingkitsandperformingmodification work-the latter involving major changes andconversions. It admittedly employed "substantial numbersof former supervisors and employees of Aeronautics,"using employees in modification work "for a period of oneyear" after taking over Aeronautics;i.e.,untilJuly 1968.Unlike Aeronautics, however, International did not workonRajay turbochargers, "a phase of [Aeronautics]business.not sold" to it. Like Aeronautics,International sold its products through Bahamas. Attimes,Riley (who was in charge of sales for InternationalaswellasAeronautics) sold International productsthrough Aeronautics, which, as we shall see(infra,sec.C,"The deed shows that by this time HBAC changed its name to RileyAeronautics International Corporation,this was shortly afterward changedto RileyInternationalCorporation"Riley testified that he could not recall any transfers other than itemslisted in the contract and deed, neither of which listed accounts receivableHe specifically recalled that notes receivable were not transferred andsurmised that accounts such as prepaid interests and utility deposits werelater sold to Aeronautics'successor"According to Riley, Associates Discount, knowing that it "didn't standa ghost of a chance" to collect $2 5 million,was willing to "forgive" it ifhe personally paid it$400,000 cash, in accordance with an agreed timeschedule 498DECISIONS OF NATIONAL LABOR RELATIONS BOAR D3), continuedas anentity altersellingitsphysical assetsto International.InternationalcontinuedtoperformAeronautics'business at the latter's location (the Executive Airport),having taken over Aeronautics' lease there. In January1968 it moved its operation to Southwest 33d Street, nearthe InternationalAirport19where it manufactured andassembled kits and worked on aircraft, leasing hangarfacilities from others at the airport.Riley, as he testified, remained active in InternationaluntilJuly 1968 when he relinquished his position asInternational'spresident.EdithRoberts,Aeronautics'secretary-treasurer,continuedinthatpositionforInternational until April or May 1968Wade, one of thetwo men contemplated by the July 6, 1967, sales contract(supra.sectionA, 2) to retain financial control overinternational.was vice president and treasurer for anundetermined period-until he left the Company. In thebeginning,Wade signed all International checks alongwith one other official, including Riley, but"[f]or aperiod after Wade left" the Company, Riley assumed fullfinancial control.20 AsInternationalpresident,Riley alsopossessedfinalcontrolovermanagerial and personnelpolicies.He wasthe majority stockholder of Internationalby virtue of his interest in Aeronautics which received'three-fourths of International (formerly HBAC) stock onthe sale of Aeronautics'assets.212.Financial positionRiley testified that although International continued tooperate substantially the same type of business asAeronautics, including aircraft conversion, its "primeinterest" from the start was to become "more or less aholdingcompany,"bysubcontractingoutitsmanufacturing work Implementing this objective towardsthe end of 1967,22 International entered into a contractwithHayes International, an Alabama company, underwhichHayeswoulddoallmodificationwork forInternationalunder supplemental type certificates. To"induce" Hayes to execute this contract, the Riley ownedRajayCorporationendorsedandguaranteedInternational's performance.Riley testified that in April or May 1968 Internationalfound itself without sufficient funds to operate. unable to"Sometime prior to January 1968 International sold the ExecutiveAirport lease to an independent corporation for $200,000 Riley testifiedthat he had intended to use this money to construct a new hangar forInternationalat theInternationalAirport, but because ofInternal Revenue"pressures"usedpartof it (S94,000) for back taxes The balance(5106,000)was used to pay creditors and to meet business expenses"Riley could not recall when Wade quit International,stating only thatWade left "[a]fter there was no money to pay him," probably in March orApril 1968 Explaining why Wade was put in charge of linances in the firstinstance, Riley testified, 'Wade was a financial man and a former bankerand supposedly a conservative person that could handle a dollar' and inwhom "future investors"could place trust,in contrast to himself who"couldn't do any worse.""Aeronautics apparently retained the same proportionate holdings untila later foreclosure of the stock, discussedinfra,section C, IAccording toRiley, International did not issue new stock,or increase its stuck, but arealignment in the 25 percent stock held by holders other than Aeronauticstook place through transfers and resales At least two individuals accordedstock options by the July 6 sales contract, exercised them-former HBACPresident Prigmore obtaining (at 50 cents par value) 20,000 shares onSeptember 27 and 10,000 more on December 31, 1967, of the total 35,000shares alloted him, and an associate of Pngmore (Lupton) 15,000 of hisalloted 35,000 shares on the same dates"Riley could not give the particular month, but indicated that it couldhave been as late as Decemberpay taxes and telephone bills. He indicated that he had topledge Aeronautics stock even before that time to securean International loan of $150,000 from a group ofInternational stockholders residing in Honolulu, headedbyDavid Nakano. Actually, however, only 5130,000 ofthisloannetted International."According to Riley,International continued to beinfinancialstraitsandaccordingly he decided to use Rajay ("a corporation that Iown") "to salvage something even after this $130,000.. .was paid ... into Riley International." In April or May1968Rajay entered into a licensee agreement withInternational to utilize the supplemental type certificates(STC's) owned by International, Rajay undertaking to paya license lee for all modifications and kits requiringInternational STC's. Rajay also agreed to pay cash forpartsobtained from International inventory, to leaseInternationalmachinery for $300 a month, and to payInternational'srent,"andassumeInternational'sobligationthere "Rileytestifiedthatunder thesearrangements International "would need no employees, itwould need no funds for operating because they wouldhave no operation," although it would still "need somefunds to pay their liabilities." He further testified thatwhile the license fees and funds obtained from Rajay..wereusedby International to pay some of theirobligations . . . they had so many obligations that itbecame necessary for Rajay to even make additionaladvances or repay royalties" so that "Rajay is presentlyowed" some 5100.000.C. Current Status ofRiley Enterprises1. InternationalAlthoughRiley testified that international stoppeddoing business and using employees in July 1968, heconceded that it still has assets at Southwest 33d Street,near the International Airport It also has stockholders,the controlling stockholder (David Nakano) residing inHonolulu.According to Riley, the Honolulu group,headed by Nakano, acquired control over International byforeclosing the stock Aeronautics had pledgedto securetheNakano group's $150,000 loan to International inApril or May 1968(supra,fn. 23).2aInternational's ledger books, produced by Riley at thehearing, showentries invarious accounts subsequent toJuly 1968, the timeInternationalceased doing businessaccording to Riley. August 31, 1968, appears to be thelast entry date for most accounts (payroll, direct labor,work in progress, telephone, office and general salaries.withholding and FICA taxes, purchasing and receiving.etc.).International's "Aeronautics" account appears toestablishactivedealingswithAeronauticsuptoSeptember 30, 1968, but three later entries (October 29and November 30, 1968, and January 31, 1969) are alsoshown-the last one crediting Aeronautics with S75,000commissionon sales for International'2`The final(November 30, 1968) entry in International's "Accounts"The Honolulu group consisted of transferees of stock originally held byHBAC According to Riley, James M Riley(no relationtoRespondentJack M Riley),an Illinois resident,was electedInternationalpresident by"direction'of the Honolulugroup, "oneof the requirements for themmaking the loan [being] that he bepresident"As presently shown, thisgroup subsequently loreclosed the stock"Riley testified thatNakano now owns 1,300,000 shares plus anadditional(undisclosed)amount hepreviously owned"A single entry in a 'Raiay" account for January 31, 1969, shows51 17,503 due Rajay for various bills pd on A; C Payable" - presumably RILEY AERONAUTICS CORP.499Receivables" shows a S28,523 balance. Final bank depositaccount entriesshowthe following balances on the datesindicatedFort Lauderdale Natl. Bank-Regular Account 8/31/68-$49,048Same Bank-Payroll Account 9/30/68-980Amer Natl. Bank & Trust-Cash 10/31/68-9256CityBank,Honolulu (Hawaii) 9/30/68-26.188Asked to explain why International's books showedpost-July 1968 entries if, as he claimed, the corporationceased doing business in July, Riley surmised that thesemay have been "closing entries." He also disclaimedresponsibilityfor these entries, stating that he haddisassociatedhimselffrominternationalinJuly.1-urthermore,Riley claimed that the records which heproduced (from storage in Fort Lauderdale) were "notup-to-date," additional ones being in possession of theHonolulustockholdersRileytestifiedthatasrepresentative of Aeronautics he broughtsuit in Honoluluto compel production of International's latest records andthat when finally allowed to inspect them, recalled seeinga balance of only $50in International's bankaccount.362RalayIn November 1968 Rajay(which in April or May 1968began to use International's supplemental type certificates(STC's)under a license agreementwithInternational,supra,section B, 2). sold its turbocharging manufacturingoperation in CaliforniatoTex Star.a conglomerateAbout the same time, it arranged that a new corporation(TurboPropulsion)assume the STC licenses onmanufacturing aircraftTurboPropulsion has taken overa few Rajav employees,using them in California untilthey can be moved toTexas.Turbo',, intended location.According to Riley. at the time of the hearing TurboPropulsionwas operating on borrowed moneys. wasincorporated at Riley's request,and as yet issued nostockHe stated that "[i]tmay be that Rajay will beforced to he an investor because of their royalty"arrangement.TurboPropulsion also uses or leases spaceinWichita Falls, Texas,where it intends to perform thesame types of aircraft work that International andAeronautics had performed3.Aeronauticsand BahamasAlthough Riley testified that Aeronautics and Bahamaswere "dormant" and had no employees at the time of thehearing, he stated that they still exist, that he is stillpresident of both, and that he sometimes takes orders andsells through these corporations Thus, he indicated thathewould buy and resell a plane in the name ofAeronautics. as well as farm out work (such as work on aRajay turbocharger) to a fixed base operator in the namefor billsRajay hadpaid on behalf of International The same figureappears as the balance in International's 'AccountsPayableTrade" onlanuary 31, 1969"Riley was unsureof the datewhen the S50 balance was shown, firststating that he "didn't notice'the date and was interested only in the"final balance,"but then added that this was as of November1968Askedwhich bank account showedthe $50balance, he stated that he saw "thecancelledchecks" ofthe bank statementof "CityNational Bank " It isnot clear whether Riley referredto the CityBank of Honolulu whichshowed a $26,188 balance on September 30, 1968, or the Fort LauderdaleNational Bank with a$49,048 balance on August31, 1968Riley did notproduce the court order pursuant to which he allegedly inspectedInternational's booksofAeronautics.As previously noted, International'sAeronauticsaccount showed active dealings betweeninternationalandAeronautics through Septmeber 30,1968.AlthoughRiley insisted thatAeronauticswasbankrupt,withaS2milliondeficit,he stated thatAeronauticsneverattempted to go through formalinsolvency or bankruptcy proceedingsD. Conclusions Concerning Respondents'Recponsibiltty for Remedying the Unfair LaborPracticer1Aeronautics and InternationalThe Board's August 9, 1965, Order, as enforced onJune 28. 1967, requires Aeronautics, "its officers, agents,successors, and assigns." to offer reinstatement to the fivediscriminatees (discharged on October 26, 1964) to theirformer or substantially equivalent positions and to makethem whole for any loss of earnings they may havesuffered by reasonof the discriminationagainst them.There is no question about Aeronautics' liability forremedying the unfair labor practices since it committedthem and the order specifically runs against it. SeePertnaVinyl Corporation, Dade Plastics Co and United StatesPipe and Foundry Company,164 NLRB No. 119, enfd.398 F 2d 544 (C..A 5)Nor is there any serious question concerningInternational'sliabilitytoremedy the unfair laborpractices as successor, with knowledge of the unremediedviolationsatthe time it acquired AeronauticsTheuncontradicted evidence establishes that in July 1967International took over practically all of Aeronautics'assets (machinery and equipment, furniture and fixtures,inventory, buildings, etc ) and "corporate goodwill " Itcontinued in substantially the same (aircraft) business asAeronautics, at the same location, and under Aeronautics'lease. It employed "substantial numbers" of Aeronauticssupervisors and employees, including employees in jobsoccupiedby the discriminateesRiley,presidentofAeronautics(andperpetratoroftheunfairlaborpractices), became president of International. He was thecontrollingstockholderofAeronauticsand retainedcontrolling interestin Internationalby reason of acquiredInternational(IIBAC) stock Although for a time afterthe transter, financial control rested with another official(Wade). Riley later assumed complete control in this areaalso. Lastly, he retained linal control over managerial andpersonnel policies and, as in Aeronautics, was in charge ofsales,employing two other Riley owned corporations(Bahamas and sometimes Aeronautics itself) to sellInternational productsUnder these circumstances, it is clear, and I find, thatAeronautics and International are jointly and severallyliable for remedying the unfair labor practices. SeeRegalKnitwear Conipanv v.N.L R B.324 U.S.9.PermaVinyl Corporation, .supra,164 NLRB No. 119, enl'd. 398F.2d 544 (C.A. 5)." The fact that International was notnamed respondent in the complaint proceeding is of noconsequencein viewof the opportunity here afforded it(butnotavailedof)tolitigatethequestionofresponsibilitySee Pertna Vinyl. supra,398 F.2d at 546;Mastro Plastics, supra,354 I- 2d at 180.'[D]erivativeliabilityforcompliancewithajudiciallyenforcedunfair-labor-practice order may be imposed upon partiesnot themselves chargedinthe initialproceedings.""See alsoN L R Bv.TempestShirtManufacturing Companv, Inc,285 F 2d I (C A 5),NL R B v Mastro Plastics Corporation.354 F 2d 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. C C.C. Associates, Inc ,306 F 2d 534, X39(C.A 2).Therecordestablishes,however,thatalthoughAeronautics still exists and sells for Riley, it no longermanufactures aircraft and has no employees. The same istrue of International, its successor, which ceased usingemployees in July 1968.=" For reasons hereafter indicated,Ifind that the two corporations have discontinued theirmanufacturing operations for economic reasons and not toevade remedying the unfair labor practices. In view of thechanged circumstances, therefore, it will be recommendedthatAeronautics and International not be required toreinstate the five discriminatees as provided in the Board'sAugust 9, 1965, reinstatement order. The "Board willnaturallynotrequireactionnow impossible forrespondent[s] to perform."N.L.R B. v Ephraim Haspel,228 F.2d 155, 156 (C.A. 2)." However, it will also berecommended that if, in the future,Aeronautics,International,or their successors and assigns resumemanufacturingeachof the ' discriminatees shall bereinstated as soon as available positions become open, inthemanner provided in the Board's August 9, 1965,Order.With respect to backpay, it will be recommended thatthe cutoff date be fixed as of the end of the secondquarter of 1968 (June 30, 1968) when the discriminateeswould have lost their employment for nondiscriminatoryreasons.AlthoughRileycontendedthatneitherInternational nor Aeronautics was currently able to meetthebackpay obligations, portraying each as hopelesslyinsolvent and bankrupt,30 histestimony on the recent fiscalpositions of the corporations was too general, vague, andconfusine to warrant my crediting itNo records wereproduced such as balance sheets and profit-and-lotsstatements to support Riley's conclusory allegations. Onthe other hand, Riley's own testimony indicates that Rileyiscurrently still using Aeronautics as a sales outlet andthat Aeronautics had retained its account receivables whenitsolditsassetstoInternational.According toInternational's ledger book, Aeronautics appears to haveactivelytransactedbusinesswithInternational,presumably as the latter's sales agent. until October 1968.One transaction alone (a sale on behalf of International inJanuary1969),nettedAeronauticsS75,000incommissions, more than sufficient to satisfy the backpayclaim of all five discriminatees." Riley could not recallwhether a $201,000 account receivable due AeronauticsfromRalay (a still functioning and solventRileyenterprise) when Aeronautics was still manufacturing was"ever realized."As to International,itisimpossible toappraise the fiscal solvency of that corporation from theincomplete records produced at the hearing. (Rileyclaimed that some of International's books were in thecustody of the current controlling Honolulu stockholder170, 179-I80(C A 2),NL R B v Frontier Guard Patrol, Inc,399 F.2d716 (C A. 10)"Although the record indicates that international changed its method ofoperations(shifting from manufacturing to contracting out manufacturingwork to Hayes)at the end of 1967, Riley conceded that it continued to useemployees in modification work until July 1968, when he disassociatedhimself with International Since absence of available jobs is an affirmativedefense which the offending employer must prove, a finding here that therewas insufficientwork for the discruninatees prior to July 1968 isunwarrantedSeeNL R B v. Mastro Plastics Corporation.354 F.2d 170,175-176 (C A 2).NL R B v Interurban Gas Corporation,354 F 2d 76,77 (C A 6)."See alsoSouthport Petroleum Company vNL R B3 t5 U S 100,106,N L R B v. Talladega Cotton Factory.Inc,213 F 2d208, 217-218(C A5).N LR B. v Acme MattressCo. 192 F 2d 524, 528 (C.A. 7)Nakano).Even so, International'saccountsshowedsubstantialcashbalances in four banksasmuch as$49,048 in one on August 31, 1968. Furthermore,International admittedly still has assets at its location inFort Lauderdale, Florida-part or all of which can beliquidated to meet backpay obligations.In any event,even if the two corporations were showntobe insolvent,thiswould not justifywithholding abackpayorder.To begin with,"impossibility[ofperformance]may be raised by respondent[s] as a defenseifa contempt action is brought against [them] by theBoard'"N.L.R.B.vKostilnik,d/b/a PacificBankingCompany,405 F.2d 733, 735 (C.A. 3):N.L.R.B vSomerset Classics,Inc,193 F.2d 613, 616 (C.A. 2).Moreover,theBoard is entitled to file a claim inbankruptcy to recover part or all "owed the Board asagentforthe injured employees."Nathansonv.NL.R.B.,344 U.S. 25, 27; seealsoUtah Plumbing andHeatingContractorsAssociation,142NLRB 379.However, as already stated, the record developed in thisproceeding is too meager and incomplete for passing onthe question of the corporations'present ability to meetbackpay "Ofcourse, the Board[could have had] access"to additional records on International and Aeronautics,"but it is the employer who kept therecords"and whomust produce them"to explain them and to interpret anyambiguities they may contain.[T]his factor [is] apersuasive reason for requiring the employer to comeforward with proof" in support of an affirmativedefense.NL.R Bv.Mastro Plastics Corporation.354 F.2d 170,176 (C.A. 2).2. James M. RileyGeneralCounsel seeks to hold Riley personallyanswerable for the unfair labor practices on the theories:(a)thathewasAeronautics president, its principalstockholder, and perpetrator of the unfair labor practices:and (b) that he was part of "a single intergratedemployer" comprisingAeronautics, International. andRiley.At the outset it should be noted that Riley's allegedliability is not based on a successorship theory Cf.RegalKnitwear Co v.N.L.R.B,324 U.S.9:Perma VinylCorporation, supra,164 NLRB No. 119. In any event, ithas not been shown that Riley obtained or succeeded tothe assets and business of Aeronautics and International.Nor was Riley named individually or as employer in theunfair labor practice charge and complaint. He wasnamed for the first time in the backpay specifications, butonly in the representative capacity of "agent" and"president" of the two corporations. Cf.DarlingtonManufacturingCompany;RogerMilliken,Deering.Milliken & Co, Inc,139 NLRB 241, 259-260, remandedon other grounds 380 U.S. 263.32 In issue here is thenature and extent of Riley's liability for remedying theunfair labor practices, particularly the backpay award."Thus, Riley explained that international was in the hands of theHonolulu group as the result of a stock foreclosure and that it had only a$50 bank balance in January 1969; and that Aeronautics had a S2 milliondeficit"The record does not disclose how the $75,000 income was disposed of,ie , whether Riley pocketed it or used it to pay off corporate debts orexpensesRiley did not produce Aeronautics'records"CfIndustrial Fabricating.etcandFrankMAfackneish.119NLRB162,cnfd272 F 2d 184 (C.A.6),BonHenningsLoggingCo. acorporation,and ClantonKnowles. 132 NLRB 97, enfd 308 F 2d 548(C.A9);Ogle Protection Service, Inc, and James L Ogle,149 NLRB545, modified on other grounds 375 F 2d 497 (C A. 8),The L. B Hosiery RILEY AERONAUTICS CORP."[E]asilythemostdistinctiveattributeofthecorporation is its existence in the eye of the law as a legalentity and artificial personality distinct and separate fromthe stockholders and officers who compose it." Wormser,Disregardof theCorporateFictionandAlliedCorporation Problems(Baker,Voorhis and Company,1927). p. 11. "The insulation of a stockholder from thedebts and obligations of his corporation is the norm, notthe exception."AT.L.R.B. v. Deena Artware, Inc ,361U.S. 398, 402-403. Nevertheless, the corporate veil will bepierced whenever it is employed to perpetrate fraud, evadeexistingobligations,orcircumventastatute.IsaacSchieber,etal, individually,and Allen Hat Co., 26NLRB 937, 964, enfd. 116 F.2d (C.A. 8).J3 Thus, in thefield of labor relations, the courts and Board have lookedbeyond organizational form where an individual orcorporate employer was no more than analter egoor a"disguised continuance of the old employer"(SouthportPetroleum Co v.N L R.B.,315 U.S. 100, 106). or wasin active concert or participation in a scheme or plan ofevasion(N L.R.B. v. (HopwoodRetinningCo.,104 F.2d302, 304 (C.A. 2): or siphoned off assets for the purposeofrenderinginsolventand frustratingamonetaryobligation such as backpay(N.L.R.B. v. Deena Artware.Inc.,supra,361U.S.398);orsointegratedorintermingled his assets and affairs that"no distinctcorporatelines aremaintained"(Idat 403).Applying these legal principles to this case, I cannotfind that Riley is personally liable for the backpay due thediscriminatees.The record does not support GeneralCounsel's suggestion that he had embarked upon a schemeto deplete or divert to himself the assets of the offendingEmployer (Aeronautics) inordertothwartthatEmployer's backpay obligations. Nor has it been shownthat the successor corporation (International) was only afront for the predecessor. There is no substantial credibleevidencesupportingafindingthatRileywillinglyconcealedorsecretedAeronauticsand Internationalassets, or that he engaged in other chicanery. To be sure,the evidence tends to support General Counsel's allegationthat he had "a penchant" for setting up corporations,involvingone in the affairs of another, reorganizingcorporatefunctionsandactivities(e.g.,confiningAeronautics to manufacturing and the Bahamas to sales),and using one corporation to assist or rescue another (e.g.,Rajayadvancingmoneyandsupplyingwork toInternational), but no fraud, concealment, or purpose todefeat backpay obligation has been established. There isample evidence (documentary as well as testimonial) thatAeronautics was in financial straits prior to its July 1967sale to International (HBAC). In so far as appears, thesale was bona fide and at arms length. involving strangerstoRiley.The coincidence of time (within a month afterthe court handed down its decision enforcing the BoardOrder) is suspicious, but not fatal. The interrelationshipbetweenAeronautics and International appears to besubstantiallyabusinessor fiscal one - the commondenominator in the two and other affiliated corporationsCo. Incorporatedand Lee Maisel, ere,88NLRB 1000, enfd 187 F.2d335 (C A 3);New Madrid ManufacturingCompany, a corporation, andHaroldJones, 215 F 2d 908, 915 (C A 8)"As statedinSchieber,quoting fromUnitedStatesv.MilwaukeeRefrigerator Transit Co ,142 Fed 247, 255 (E D Wise ), "when the notionof legal entitiesis usedto defeatpublic convenience, justify wrong, protectfraud,ordefend crime, the lawwillregard the corporation as anassociationof persons."501(e.gBahamas and Rajay) being ownership and businesscontrol by Riley - factors in themselves insufficient toestablisha single employer status. See_V".L.R.Bv. JordanBus Company and Denco Bus Lines, Inc.,380 F.2d 219,221-222 (C.A. 10).3° Indeed, the close functionalintegration and fiscal dealings between Aeronautics on theone hand and Bahamas and Rajay on the other -togetherwith common ownership by Riley - provide strongersupport fora single(Aeronautics -Bahamas--Rajay)enterprise finding, but General Counsel has requested nosuch finding and Bahamas and Rajay have not beennamed respondents for remedial or other purposes. Thesamemay be said for the relationship betweenInternational (after it took over Aeronautics) and otherRiley enterprises.As I see it, absent the special circumstances alreadyreferred to (e.g.,where the corporate officer is thedisguised continuance of the corporation, or dissipatescorporate assets, orinterminglespersonal and corporateaffairs,or attempts to evade backpay obligation), thecorporate officer is responsible only for taking necessarysteps to effectuate the Board order. SeeIsaac Schieber,supra,26 NLRB at 968. This is particularly so where, ashere, he is named only "in his representative capacity aspresident [and agent]" and not "as an employer separateand apart from his position as president." Cf.DarlingtonManufacturingCompany,RogerMilliken,Deering.Milliken & Co.. Inc.,139 NLRB 241, 259-260, remandedon other grounds 380 U.S. 263. If he refuses to dischargehisduty as officer to satisfy a court-enforced order,including disbursing corporate funds to meet the corporatebackpay obligation, he risks punishment for contempt.N.L.R.B. s.HopwoodRetainingCo,104 F.2d 302,304-305 (C.A. 2); NL.R.Bv.West Texas Utilities Co.,206 F.2d 442, 445 (C.A.D.C.). To require him to makegood the corporation's backpay liability out of hispersonal funds would operate to defeat the very purposeof his incorporating the business to escape individualliability. If the corporate funds are insufficient to meet thebackpay obligation, the Board's recourse is that of a"creditor,"which includes enforcing the claim ininsolvencyorbankruptcy proceedings.Nathanson v.N.L.R.B.,344 U.S. 25, 27.35Iconclude that Riley is not personally liable for thebackpay due to the employees discriminated against"Factorswhich the Board weighs in determining whether a singleemployer enterprise exists(in addition to common ownership and financialcontrol)include interrelationship of operations,centralizedlaborrelations,common supervisory personnel,employee interchangeortransfer,uniformity of working conditions, geographicalproximity,and centralizedrecordkeepingSee Twenty-First Annual Report ofthe NLRB (1956), pp14-15,N L.R B v Calcasieu PaperCo.,203 F.2d 12, 13 (C.A. 5),Sakreteof NorthernCalifornia,Inc .332 F 2d 902, 905 (C A9),DarlingtonManufacturing Company.supra.139 NLRB at 255-258 Not all of thesefactors need be present,of course, to justify a finding of single employerstatus."For the reasons already indicated,Icannot accept General Counsel'scontention(br p. 26) that Rileymust be made personally liable becausehe,more than Aeronautics and International, "is the onewho is able totake the remedial action " I am also forcedto rejecthis argument(ibid )that "equity and justice"dictate that Riley pay the price, since it was hewho committed the unfair labor practice and delayed complyingwith theBoardOrderuntil the corporate respondents got into financial difficultiesTo begin with,the backpayspecifications fixing the amount of liability wasnot issued until August23, 1968.Furthermore,General Counsel has notshown that he was unable to take appropriate legal measuresto attach thecorporate assets pending determinationof backpay liability 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.BACKPAY CALCULATIONSA. Donald A Depew. Fred Lee, Jr, and Homer DSappThe backpay specifications. as amended, allege thatthese three discriminatees are entitled to the followingbackpay (plus interest) from October 26, 1964 (the date ofdiscrimination) through September 30, 1968 (the date towhich computations were made). Depew $6.438.32; Lee$2,457.80; Sapp S15,765.04. Respondents did not disputethe correctness of these computations.Since I have found that the corporate Respondents areliablefor backpav only up to the time International(successor to Aeronautics) discontinued business in Jul),1968, 1 find that the backpay (exclusive of interest), dueeach of the three employees up to July 1968 is as follows."Depew- $6,045.16Lee - $2,457 80Sapp - $14,986 81BWallace J Nelson and Sigmund R NiedThe specifications, as amended, give the following netbackpay for these two discrimmatees for October 26, 1964- September 30, 1968. Nelson - $16,747 50: Nied-$8,334.87. At the hearing Respondents claimed that theseamounts should be offset or reduced in the lollowingrespects1.Value ofassetsremainingafter discontinuance of a!Nelson-:'Vied partnership operated during the period ofdiscriminationIn the third quarter of 1965 (July) NelsonandNied opened an aircraft repair business (AircraftEngine Service) which they operated until about October1966.According to the backpay specifications, each drew$125 or $150 per week "out of profits"-a total of $7,700by each partner from the 1965 third quarter through the1966 third quarter. These drawings were deducted fromthe gross pay each would have earned during the period inquestion to arrive at net backpay due each At the hearingRespondents contended that a further deduction should bemade for the value of leftover parts and equipmentdivided between the partners when they wound up thebusiness.Although the value of these assets is not clear,"final" entries in the partnership books give evaluations ofS3,530.24 for "Parts Inventory" and S913.18 for "ShopEquipment "Ireject the contention that the value of the remainingpartnershipassetsshouldbeoffsetagainstbackpay.Absent evidence to the contrary, it must be presumed thatthese assets were realized from initial investment of thepartners and not partnership earnings or profits. Theburden of proof to establish an offset against grossbackpay restsuponRespondents. The "burden is placedon the respondent to establish that its liability be reducedand, if so, to what extent."N L R.B v. Interurban GasCorporation,354 F.2d 76, 77 (C.A. 6). See alsoN.L R.B.v.Moonei Aircraft, Inc ,366 F 2d 809. 812-813 (C.A. 5)2.Nelson's $967 50 claim for work prior to discharge.Inaddition to listing gross backpay due for the firstquarter after his discharge (fourth quarter of 1964), thespecifications alleged a S967 50 "balance due" Nelson on"These amounts represent the total net backpay set forth in the backpayspecifications,as amended,less backpay(if any)claimed for them for thethird quarter of 1968"contract work for Riley." Nelson testified that prior tohis discharge he agreed to do a job for Aeronautics at afixedpriceHe completed it on his own (afterworking) hours and hired tyro employees to assist him,however,Nelsonused company facilities, tools, andmaterials.Objectingto inclusionof this item in thespecifications since it pertained to predischarge earnings("prior to any period in disputeor in question"),Respondents contended at the hearing that it was not thefunction of a backpay proceeding "to collect bills." In hisbrief (p. 2), Gerieral Counsel suggests that these earningsrepresented wages rather than contract earnings. likeningthem "to other earned fringe wage" allowances (such asvacations,insurancebenefits, . profit-sharingbonus)recoverable after discharge.Ido not agree.Whether considered as wages orcontractor earnings, it is clear that the $967.50 claim isbased upon work completed before Nelson's unlawfuldischarge, that the claim is not attributable to the unfairlabor practices committed by the Employer, and that itrepresents nothing more than a debt "irrelevant to thesebackpay proceedings ",Cf.P'sL.R.B. v.Mooney Aircraft,Inc ,366 F.2d 809, 811 (C.A. 5). Accordingly, Nelson'snet backpay is subject to a $967 50 deduction.3 iNied's reducedinterimearnings due to accidentalinjury.During his interim employment at Sunny South in1967Niedsustainedaninjurywhichrequiredhospitalizationand therapeutic treatment.On hisphysician'sadvice,Nied procured "lighter work" atMcLeod International Corp, resulting in lower interimearnings there than at Sunny South.Althoughelicitingthesefactsatthehearing,Respondents apparently did not claim that Nied's backpayhe adjusted to reflect lower earning, during the disabilityperiod" In any event, I find that his backpay should nothe reduced to reflect the lower interim earnings due todisability.To begin with. one cannot assume that Niedwouldhave suffered the disability atAeronautics,particularly since he was performing heavier work atSunny South (where he suffered the injury)Cf AmericanManufacturing Company of Texas,167NLRB No. 71.Furthermore, Nied's credited testimony indicates that hecould have satisfactorily performed his former (lighter) jobat Aeronautics even with his impairmentsIn view of the foregoing, I find that Nied and Nelsonare entitled to backpay in the following amounts (or theperiodOctober 26, 1964--June 30. 1968 (plus 6-percentinterest as hereafter indicated) 'eNied -$7,957.46Nelson - $14,857 38CONCLUSIONS1Aeronautics (as the offending Employer) andinternational (as successor to Aeronautics) are jointly andseverallyresponsible for remedying the unfair laborpractices, including loss of earnings incurred by the livediscrim inatees."Respondents' memorandum to the Trial Examiner is confined to theissue of responsibility for remedying the untair labor practices"These amounts reflect deductions(5377 41 forNicd and$922 62 forNelson)for the 1968 third quarter improperly included in the backpayspecifications(suprafn36)and the additional$967 50 improperlycredited to Nelson for work prior to his discharge RILEY AERONAUTICS CORP.2.The five discriminatees are entitled to be made wholefor the period beginning October 26, 1964(the date oftheir discriminatory discharge)until July 1, 1968, whenInternational ceased using employees.3. In view of the discontinuance of their manufacturingoperations,Aeronautics and International are not requiredto reinstate the five discriminatees to their former orsubstantially equivalent positions at Aeronautics,unlessand until either or both resume such operations,inwhichevent they shall offer the discriminatees reinstatement assoon as appropriate positions become available, in themanner provided in the Board'sAugust 9,1965, Order.4.Riley is not responsible out of his own personallunds for the backpay due the discriminateesRECOMMENDED SUPPLEMENTAL ORDERUpon the foregoing landings and conclusions and theentire record,and pursuant to Section 10(c) of the Act, itisrecommended that Riley Aeronautics Corporation andRiley InternationalCorporation,theirofficers,agents,successors,and assigns,shall pay to each discriminatee the503amounts set forth below opposite their names, withinterest at the rate of 6 percent per annum on each of thequarterly sums set forth in the backpay specifications (asherein modified),less lawfully required tax withholdings:Donald A Dcpew-$6,045.16Fred Lee, Jr-$2,457.80Wallace J. Nelson-$14,857.38Sigmund R Nicd-$7,9 7.46Homer D. Sapp-$14.986.81IT IS ALSO RECOMMENDED that the Board reserve the righttomodify the backpay and reinstatement provisions hereinifsuchmodifications become necessary by a change ofcircumstances.IT IS FURTHER RE, COMMi- Ni)l I) that General Counsel's claimthat JackM Riley is personally liable for the backpaydue the discriminatees he dismissed.